FIRST DIVISION
                              BARNES, P. J.,
                        MCMILLIAN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   February 1, 2018

In the Court of Appeals of Georgia
 A17A1869. PEFINIS v. THE STATE.

      BARNES, Presiding Judge.

      Peter Pefinis, Jr. was indicted on two counts of serious injury by vehicle,

driving under the influence less safe (drugs), and reckless driving. Following a jury

trial, Pefinis was found guilty of one count of serious injury by vehicle and reckless

driving. The two counts were merged for sentencing, and Pefinis was sentenced to

fifteen years, to serve ten. Following the denial of his motion for new trial, as

amended, he appeals and contends that the evidence was insufficient and that trial

counsel was ineffective. Following our review, we affirm.

      1. Regarding Pefinis’ contention that the evidence was insufficient to sustain

his convictions,

      [o]n appeal from a criminal conviction, we view the evidence in the light
      most favorable to support the jury’s verdict, and the defendant no longer
      enjoys a presumption of innocence. We do not weigh the evidence or
      judge the credibility of the witnesses, but determine only whether the
      evidence authorized the jury to find the defendant guilty of the crimes
      beyond a reasonable doubt in accordance with the standard set forth in
      Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979).


(Citation and punctuation omitted.) Hall v. State, 335 Ga. App. 895 (783 SE2d 400)

(2016).

      So viewed, the facts pertinent to this appeal demonstrate that on October 8,

2010, the victim was driving westbound on a two-lane curved stretch of Bankhead

Highway in Douglas County when she observed a red van, later determined to be

driven by Pefinis, drift across the road into her lane “like he was changing lanes.”

According to the victim, “it’s as though he didn’t turn and follow the curve, he just

went into [her] lane.” The van was approximately “eight or nine car lengths” in front

of her, and when it did not change its course but “kept coming at [her]” while “still

in [her] lane,” the victim believed that she had “to get out of the way” to avoid a

collision. As she attempted to avoid Pefinis’ van by crossing into the eastbound lane

to pull into the driveway of a gas company, Pefinis crossed back into the eastbound

lane and struck the victim’s car.

      An investigator with the Douglas County Sheriff’s Office testified that based

on his investigation, it appeared that “[t]he [victim’s] car was coming westbound . .

. and the red van [was] coming from the eastbound side. But with these marks going

                                         2
across the road and the area of impact. . . , it appears that the red van was in this lane

. . . going . . . eastbound in the westbound lanes.” A witness driving behind the victim

in the same lane also testified that when Pefinis’s car approached the curve “he

[didn’t] turn at all. He just comes straight” into the westbound lane. She further

testified that as Pefinis’ van traveled in their lane, “[w]e didn’t know if he was asleep,

if he’d wake up [.]”

 Pefinis and the victim both sustained severe injuries and were transported by

ambulance to an area hospital.1 The victim was hospitalized for almost two months

and suffered severe injuries, including fractures of the right tibia, ankle, pelvis, left

wrist and knee, and internal injuries, resulting in a bowel resection, and the removal

of the victim’s appendix and gallbladder. The victim received physical and

occupational therapy to learn to walk again, but she was not able to resume teaching

dance because of her wheelchair restrictions.

      The intake nurse at the emergency room testified that Pefinis told her that on

the day of the crash he had taken methadone, a medication that could cause




      1
        Pefinis testified at the hearing on his motion for new trial that he was life
flighted to the hospital and was hospitalized for three weeks.

                                            3
drowsiness and “impair [his] ability to operate and automobile,”2 On November 10,

2011, Pefinis provided police with a recorded statement about the crash, and the

officer testified that Pefinis said that he had not taken methadone on the day of the

crash, but provided the officer with a prescription he had for Xanax, which Pefinis

said that he had taken earlier that day.3 On January 22, 2012, following his indictment

and the issuance of an arrest warrant, Pefinis gave police a second recorded statement,

after which he was arrested.4

      OCGA § 40-6-390 (a) provides that “[a]ny person who drives any vehicle in

reckless disregard for the safety of persons or property commits the offense of

reckless driving.”5 And, “[w]hoever, without malice, shall cause bodily harm to


      2
       The hospital did not conduct a drug screen of Pefinis’ blood or urine, and
there was no warrant issued for such a search.
      3
        The State’s pharmacological expert testified that methadone is the “longest
acting opiod,” that it can cause “extreme drowsiness,” and can last in the system for
“from 24 to 36 hours.” He also testified that taking methadone and Xanax together
“would cause profound sedation, drowsiness, dizziness and, and probably
incoheren[ce].”
      4
          Both recorded statements were admitted at trial.
      5
        Pefinis was charged with the offense of reckless driving, for driving his van
“in a reckless manner in reckless disregard of the safety of persons and property by
completely crossing the center line of said road into oncoming traffic and by veering
back toward the center line causing a head-on collision with a vehicle driven by [the

                                           4
another by depriving him of a member of his body, by rendering a member of his

body useless, by seriously disfiguring his body or member thereof . . . through the

violation of Code Section 40-6-390 . . . shall be guilty of the crime of serious injury

by vehicle.” OCGA § 40-6-394.6

      Although Pefinis contends that the evidence demonstrated that the collision

was accidental rather than reckless , it is the role of the jury, not this Court, to

“determine the credibility of the witnesses and to resolve any conflicts or

inconsistencies in the evidence.” (Punctuation omitted.) Harris v. State, 332 Ga. App.

789, 790-91 (1) (775 SE2d 165) (2015). Here, the jury resolved those conflicts

against Pefinis. See Brock v. State, 293 Ga. 156, 157-58 (1) (743 SE2d 410) (2013)

(“It is the jury’s role to assess the credibility of witnesses and resolve any

inconsistencies in the evidence.”); Moss v. State, 209 Ga. App. 59, 60 (1) (432 SE2d

825) (1993) (“Whether the injuries sustained by the victims were caused through

appellant’s violation of any subsection of OCGA § 40-6-391 (a) was a question of



victim].”
      6
        The indictment charged Pefinis with serious injury by vehicle by “caus[ing]
bodily harm to [the victim] by depriving said person of various members of her body,
to wit: her right tibia, ankle and pelvis, and left wrist and knee, through a violation
of Code section 40-6-390 of the Official Code of Georgia.”

                                          5
fact for the jury. This fact, like any other fact, may be established by circumstantial

evidence.”) In this case, the evidence was sufficient to support Pefinis’ convictions

under the standard established in Jackson v. Virginia, 443 U. S. at 319 (III) (B).

      2. Pefinis also contends that trial counsel was ineffective for failing to advise

him that by not testifying he was forfeiting a jury charge on accident. The record

reflects that Pefinis requested a charge on accident, and asserted that it was an

affirmative defense supported by the evidence at trial. The State argued that Pefinis

was not entitled to the charge unless he had testified and admitted to committing the

offense, and that he had not done so, instead maintaining that he did not remember

what happened and had not driven recklessly. The trial court denied the charge on

accident, appearing to find that it was not warranted by the evidence.

             [T]o obtain reversal of a conviction based on a claim of
      ineffective assistance of counsel, a defendant has the burden of proving
      that counsel’s performance was deficient, and that, but for the
      deficiency, there was a reasonable probability the outcome of the trial
      would have been different. To establish deficient performance, a
      defendant must show that counsel’s performance fell below an objective
      standard of reasonableness under the circumstances confronting counsel
      at the time without resorting to hindsight. In considering adequacy of
      performance, trial counsel is strongly presumed to have rendered



                                          6
       adequate assistance and made all significant decisions in the exercise of
       reasonable professional judgment.


(Citations and punctuation omitted.) Copeland v. State, 327 Ga. App. 520, 527 (3)

(759 SE2d 593) (2014). “When reviewing a trial court’s decision . . . [on] a motion

for new trial based on ineffective assistance of counsel, we defer to the trial court’s

findings of fact unless clearly erroneous, but owe no such deference to its conclusions

of law which we apply independently to the facts.” State v. Sims, 296 Ga. 465,

468-469 (2) (769 SE2d 62) (2015).

       In reviewing Pefinis’ claim of ineffective assistance, and concluding that it was

meritless, the trial court found that prior to the testimony of the State’s final witness,

it had advised Pefinis that when the State rested its case, Pefinis would be entitled to

testify, that he was not required to do so, that the decision was ultimately his, and that

his decision to testify or not would be Pefinis’ “‘choice unless you tell me otherwise

at the time.’” It further found that Pefinis did not object or otherwise indicate that trial

counsel was incorrect when it advised the court after the State rested that Pefinis

would not be testifying.

       The trial court also concluded that, although at the hearing on the motion for

new trial Pefinis testified that trial counsel did not inform him that by not testifying

                                             7
he might lose the right to an accident charge, and that he would have elected to testify

had he been so informed, based on the trial evidence

      Pefinis had no legitimate and reasonable expectation of the use of an
      accident defense had he testified. Moreover, Pefinis would not have
      been entitled to an instruction on accident. Further, depending on how
      Pefinis testified, the possibility loomed that Pefinis might have been
      subject to impeachment on cross-examination by way of his prior
      convictions for drugs and also for DUIS.7


At the motion for new trial hearing, trial counsel testified that he and Pefinis had

      talked extensively about . . . whether he wanted to testify or he didn’t
      want to testify, and ultimately it’s always the client’s decision if they
      want to or not. . . . Mr. Pefinis had been in court before. He had been in
      prison before. He’d been through the criminal justice system before. He
      was aware of his right to testify, and it was a situation where I felt– and
      I don’t mind saying this, that I don’t think Mr. Pefinis could have done
      anything to help himself [by testifying.] The reason I say that is by
      testifying, he pretty much opens himself up to . . . inconsistent
      statements. He opens himself up to any sort of history within the case
      that might be contradictory to what he testified to.




      7
       Under OCGA § 16-2-2, “[a] person shall not be found guilty of any crime
committed by misfortune or accident where it satisfactorily appears there was no
criminal scheme or undertaking, intention, or criminal negligence.”


                                           8
Trial counsel further testified that he believed that Pefinis “had essentially testified

through the videos [of his statements]. There was nothing more that he was going to

add from that, from the stand that wasn’t played on the video.”

      Even if we were to assume that trial counsel was deficient for failing to advise

Pefinis that by not testifying he might lose the right to put forth the defense of

accident, the evidence does not demonstrate that he was prejudiced by trial counsel’s

failure to do so. This is because Pefinis failed to show that even if he had testified,

there is a reasonable probability that the trial court would have charged the jury on

accident and the outcome of the trial would have been different. The trial court found

that the evidence did not warrant a charge on accident, and trial counsel testified that

Pefinis had “essentially testified” through the videotaped statements he had

previously given, and that there was nothing more Pefinis could add “from the stand”

to support an accident charge.

      Thus, the trial court’s decision was not because Pefinis did not testify, but

rather because the evidence did not warrant the charge, irrespective of whether

Pefinis testified. See Jones v. State, 287 Ga. 770, 771-772 (2) (700 SE2d 350) (2010)

(“Whether the evidence presented is sufficient to authorize the giving of a charge is

a question of law.”) Accordingly, Pefinis has not demonstrated prejudice as there is

                                           9
no reasonable probability that but for trial counsel’s failure to advise Pefinis’ that

failing to testify might preclude an accident defense, the outcome of his trial would

have been different.

      Judgment affirmed. McMillian and Mercier, JJ., concur.

.




                                         10